Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 08/31/2020 is a continuation of 15920095, filed 03/13/2018 ,now U.S. Patent #10761707; 15920095 Claims Priority from Provisional Application 62471275, filed 03/14/2017. Claim(s) 1-20; Claims 1, 12 and 20 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 08/31/2020, is attached to this Office Action.




CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that using the word “means,” … being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph that is coupled with functional language; wherein the specification does not sufficient description of the structure to achieve the function on Para(s) 8-10 …i.e., a display screen, ... configured to display on the screen at least one virtual equipment rack comprising a plurality of slots, and at least one item of virtual equipment in at least one slot of the plurality of slots... A graphical representation of the video signal processing platform including the instantiated virtual media processing devices may be provided to the user at a user interface... by dragging and dropping icons in a slot on a graphical VRU configuration rack.... cluster manager may dynamically create and allocate the virtual media processing devices to available network processing nodes... In the BRI, the display screen ... configured to display on the screen at least one virtual equipment rack...via a graphical representation... by dragging and dropping When this processing is repeated, since there is no structure that is shown how to perform the function “determining...displaying...receiving...dynamically allocating” as describing in claim 20. Thus the operation is cumbersome for a user and the claim meets the three prong test.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 




       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of U.S. Patent 10,761,707  [hereinafter as Patent ‘707] issued 09/01/2020 to Patent  Application 15/920,095 filed  03/13/2018.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for computing resource determiner configured to obtain a total amount of computing resources of at least one remote computing device that is available for virtual media processing applications... displaying, on a display screen of a computing device, a user interface with at least one virtual equipment rack comprising a plurality of slots, wherein the total number of slots of the at least one virtual equipment rack corresponds to the total amount of computing resources available for the virtual media processing applications…
 
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application, said method for managing a resource computing that are configured to determine a total amount of computing resources of a plurality of remote computing devices in a cloud network that are available for virtual media processing applications for the media production.... wherein the graphical illustration for the virtual configuration comprises at least one virtual equipment rack comprising a plurality of slots that correspond to the plurality of nodes representing the plurality of remote computing devices; ...in the BRI (Broadest 
Thus they are both exhibiting similar method for a method for computing resource determiner configured to obtain a total amount of computing resources of at least one remote computing device that is available for virtual media processing applications... displaying, on a display screen of a computing device, a user interface with at least one virtual equipment rack comprising a plurality of slots, wherein the total number of slots of the at least one virtual equipment rack corresponds to the total amount of computing resources available for the virtual media processing applications…

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and the Patent ‘707 are compared as follows, 
  Current Application
Patent ‘707

Claim(s) 1-20
 
Claim(s) 1-17
 A system for dynamic allocation of media processing resources for a media production, the system comprising: a resource manager configured to determine a total amount of computing resources of a plurality of remote computing devices in a cloud network that are available for virtual media processing applications for the media production;
a display screen configured to display a user interface with a graphical illustration for a virtual configuration of the media production, with the virtual configuration including a plurality of nodes that represent the plurality of remote computing devices and that are configured to be provisioned for at least one of the virtual media processing applications; wherein a total number of the plurality of nodes of the virtual configuration represents the total amount of computing resources available for the virtual media processing applications;


the user interface is configured to receive a user input to provision a node of the plurality of nodes for at least one of the virtual media processing application; wherein the resource manager is configured to dynamically allocate the remote computing device that is represented by the provisioned node to execute the at least one of the virtual media processing application in response to the user input; and


 wherein the node provisioned for the at least one of the virtual media processing application provides a graphical representation on the user interface that indicates an amount of computing resources utilized by the respective remote computing device that is proportional to the total amount of computing resources available (claim 1)
...wherein the graphical illustration for the virtual configuration comprises at least one virtual equipment rack comprising a plurality of slots that correspond to the plurality of nodes representing the plurality of remote computing devices (Claim 2)
... wherein each allocated remote computing device occupies a number of slots of the plurality of slots of the virtual equipment rack that is proportional to the amount of computing resources utilized by an instance of the virtual media processing application that corresponds to the allocated remote computing device (Claim 3)
... wherein the user interface is configured to receive a user input as a dragging and dropping of an icon to provision a node of the plurality of nodes, with the icon representing the at least one of the virtual media processing application to be executed by the remote computing device that is represented by the provisioned node; ... (Claim 10)


computing resource determiner configured to obtain a total amount of computing resources of at least one remote computing device that is available for virtual media processing applications; 




a display screen configured to display a user interface with at least one virtual equipment rack comprising a plurality of slots, and at least one item of virtual equipment in at least one slot of the plurality of slots; wherein the total number of slots of the at least one virtual equipment rack corresponds to the total amount of computing resources available for the virtual media processing applications; 






wherein each item of virtual equipment represents an instance of a virtual media processing application executed by the at least one remote computing device; wherein each item of virtual equipment occupies a number of slots of the plurality of slots of the virtual equipment rack that is proportional to an amount of computing resources utilized by the instance of the virtual media processing application that corresponds to the respective item of virtual equipment; and

 wherein the user interface is configured to dynamically allocate a portion of the total amount of computing resources of the at least one remote computing device for one or more of the virtual media processing applications; (Claim 1)





... wherein the computing device is further configured to display on the screen an indicator of a total amount of media processing capacity available for all of the at least one remote computing device in a network processing nodes (Claim 8)

responsive to detection of a user interaction with an executing item of virtual equipment, transmitting a deprovisioning command for the corresponding virtual media processing application to the at least one remote computing device...(Claim 15)





... modifying the display of the at least one item of virtual equipment to display an indicator of the execution state of the corresponding instance of the virtual media processing application; ... by the user interface, a portion of the total amount of computing resources of the at least one remote computing device for the corresponding instance of the virtual media processing applications (Claim 10)


 

Claims 2-17



Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimer” to overcome the obviousness-type double patenting rejection over the pending Claims. Also amending and/or cancelling claim 20 to remedy the 112(f).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al., (“US 20140244881 A1” filed 02/28/2013 [hereinafter “Stewart”) relates to " virtual slots" disposable at fixed locations within a rack, each for receiving and electrically interconnecting with a corresponding one of a plurality of FRUs (e.g., having similar or disparate form factors, functionalities, etc.), and each storing data 

Hamblin et al., (“US 20130124797 A1- filed 11/15/2011” [hereinafter “Hamblin”]”) disclosing a technique for verifying whether an operational states (e.g., active states as described in Para 51) is corrected based on the number of nodes in agreement of this state.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/QUOC A TRAN/Primary Examiner, Art Unit 2177